Citation Nr: 0303243	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 2, 
1998, for the assignment of a 100 percent disability 
evaluation for service-connected asbestosis, with secondary 
pulmonary fibrosis and secondary moderate chronic obstructive 
pulmonary disease.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from May 1952 to 
April 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2001, the Board remanded this matter to the RO for 
further development.  This appeal has been returned to the 
Board for appellate review.  In November 2002, the Board 
undertook additional development, pursuant to authority 
contained in 38 C.F.R. § 19.9(a) (2002).  The veteran was 
notified of the requested development, and he responded by 
notifying the Board that the records requested were not 
available.  He declined to provide a release for the Board to 
request the records.


FINDINGS OF FACT

1.  In August 1996, the Board increased the disability rating 
for asbestosis, with secondary pulmonary fibrosis and 
secondary moderate chronic obstructive pulmonary disease to 
60 percent.  

2.  The RO received a claim for an increased rating for 
asbestosis, with secondary pulmonary fibrosis and secondary 
moderate chronic obstructive pulmonary disease on February 2, 
1998.  

3.  In December 1998, the RO granted a 100 percent rating for 
service-connected asbestosis, with secondary pulmonary 
fibrosis and secondary moderate chronic obstructive pulmonary 
disease, effective February 2, 1998.  

4.  No claim for increase was made prior to February 2, 1998. 

5.  There is no medical evidence showing that it is factually 
ascertainable prior to February 2, 1998, that a 100 percent 
rating is warranted for asbestosis, with secondary pulmonary 
fibrosis and secondary moderate COPD.  


CONCLUSION OF LAW

An effective date earlier than February 2, 1998, for the 
assignment of a 100 percent disability rating for service-
connected asbestosis, with secondary pulmonary fibrosis and 
secondary moderate chronic obstructive pulmonary disease, is 
not warranted.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 
38 C.F.R. §  3.105, 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The current appeal arose when the veteran disagreed with the 
effective date of an increased evaluation.  No application 
form is required, and there is no issue as to provision of 
necessary form for that benefit.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159 (b) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
claim is one for an earlier effective date for a benefit 
awarded by the RO, and it arose in a manner particular to 
such claims.  That is, it arose from the veteran's March 1999 
notice of disagreement with the December 1998 rating action 
in which the RO assigned a 100 percent rating for his 
asbestosis, effective the date of the claim for increase.  As 
the RO had already assigned an effective date when the 
veteran asserted his entitlement to an earlier effective 
date, there was no notice of information and evidence 
necessary to support an earlier effective date until the RO 
issued its April 1999 statement of the case (SOC), in which 
it provided the regulations relating to effective dates.

However, when the veteran filed his claim for increase in 
February 1998, the RO did write to him in June 1998 to tell 
him that he should provide information about the names of VA 
facilities at which he had received treatment and the dates 
of such treatment.  The RO told him that it would request his 
VA treatment records with such information.  The RO also told 
him that he could complete enclosed release forms for private 
care providers, and the RO would request those records.  He 
was also told that he could present such records.

Furthermore, in its January 2001 remand, the Board noted the 
specific evidentiary requirement to establish entitlement to 
an effective date earlier than the claim for increase, and 
the Board noted particular evidence that was not of record.  
Thus, the Board informed the veteran of precisely the 
evidence that would be pertinent to the question, that is, 
all treatment records for his disability from August 1996 to 
February 1998, particularly those of a named physician, and 
the Board informed the veteran that the RO would request 
those records if he provided the authorization.  The Board 
also told him the RO would request his Social Security 
Administration records.

In a February 2001 letter, the RO told the veteran that he 
needed to provide authorization and consent to release 
information for any treatment that he had received for his 
pulmonary disability from August 1996 to February 1998.  

In April 2001, the RO contacted the veteran and informed the 
veteran of VA's and his duties and responsibilities in 
developing his case pursuant to the VCAA.  The RO indicated 
that its duty was to make reasonable efforts to help him 
obtain evidence necessary to support his claim including 
medical records, employment records, or records from other 
Federal agencies.  As the veteran's responsibilities, he 
asked to provide any additional information or evidence that 
he wanted VA to obtain, submit evidence needed by VA as soon 
as possible, and inform VA of any change in his address or 
telephone number(s).  In September 2001, VA informed the 
veteran that it had been unsuccessful in obtaining medical 
evidence from Dr. S. Weiner.  A report of contact dated in 
December 2001 reflects that the veteran was contacted and 
informed of the VCAA and its application to the veteran's 
claim.  Therein, it was noted that the veteran had contacted 
Dr. Weiner several times, to no avail.  The veteran indicated 
that he wanted to proceed with his claim without the evidence 
from Dr. Weiner.  The veteran did not report any additional 
evidence.  

In a January 2002, supplemental statement of the case, VA 
reiterated its and the veteran's responsibilities with 
respect to developing evidence.  In addition, the evidence of 
record was provided and a legal analysis of the facts and law 
and regulations. 

In November 2002, the Board undertook to develop evidence, 
notifying the veteran that he needed to complete and sign an 
authorization for release of records for each non-VA doctor 
or medical care facility that had treated him for his 
pulmonary disability, including Thomas J. Petz, M.D..  He was 
told that he could present the records himself if he wished.  
The veteran responded in November 2002 that Dr. Petz saw him 
only once nine or ten years ago, and he did not keep records 
that long.  He returned the authorization forms without 
completing any information about doctors or health care 
providers.

It is clear that VA has appropriately notified the veteran on 
more than one occasion of the information and evidence needed 
to substantiate his claim and has informed him of what 
information and evidence he is responsible for providing and 
what information and evidence VA will obtain for him.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. 
App. at 187.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
has undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for an 
earlier effective date for the award of a total rating.  The 
veteran has identified medical evidence which VA has obtained 
and attempted to obtain.  VA has obtained VA medical records, 
Social Security Administration records, Worker's Compensation 
records, private medical records, and records from a 
correctional institution.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  No current medical examination or opinion is 
required in this case, which does not turn on questions 
relating to the veteran's current level of disability.  

This case does not trigger VA's duty to notify the veteran of 
a failure to obtain evidence from any source (38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)) because the 
veteran has informed VA that certain private treatment 
records are not available.  Otherwise, all requested records 
of which VA has notice have been obtained.

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  


II.  Earlier Effective Date

The veteran maintains that he is entitled to a 100 percent 
rating for his service-connected pulmonary disability prior 
to February 2, 1998.  The veteran has asserted at various 
times that his total rating should be effective from 1989, 
1991, or March 1, 1994.

The pertinent laws and regulations provide that the effective 
date of an increased rating shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
The effective date of an increase in disability compensation 
may also be assigned for up to one year prior to the date of 
the receipt of the claim if it is factually ascertainable 
that an increase in disability occurred if the claim is 
received within one year from such date.  38 C.F.R. 
§ 3.400(o) (2002).  The Court of Appeals for Veterans Claims 
(Court) has held that "evidence in a claimant's file which 
demonstrates that an increase in disability was 
"ascertainable" up to one year prior to the claimant's 
submission of a "claim" for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues.  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1995); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  

Also, with regard to the terms "application" or "claim" 
once a formal claim for compensation has been allowed, such 
as in this case, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2002); see also 38 C.F.R. 
§ 3.155(a) (2002).  The Court has held that the VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In February 1994, a formal claim for service connection for 
asbestosis was received from the veteran.  In granting 
service connection for asbestosis, the RO assigned an 
effective date of February 2, 1994, the date of the veteran's 
claim.  The veteran did not challenge the effective date, but 
perfected an appeal from the disability evaluation assigned.  
In an August 1996 decision, the Board increased the 
disability evaluation for service-connected pulmonary 
disability to 60 percent.  The veteran did not appeal that 
Board decision, nor has he sought reconsideration.  The RO 
effectuated the Board's decision and assigned a 60 percent 
disability evaluation effective on February 2, 1994, the date 
the claim for service connection was received.  

On February 2, 1998, the veteran filed an informal claim 
seeking a higher rating.  He submitted a January 14, 1998, 
letter from Thomas J. Petz, M.D., stating that the veteran 
had been examined two days before, and that x-rays taken at 
the time showed a nodule in the left lower lung field.

The RO requested the veteran's VA treatment records dated 
from August 1996 to July 1998.  Records dated in the year 
prior to the veteran's claim to increase show treatment from 
May to August 1997 for cataracts.  In September 1997, the 
veteran sought treatment complaining of a productive cough, 
progressively worse since March 1997.  On examination, there 
were prominent rhonchi bilaterally in the lower half of the 
lung fields.  Chest x-ray showed a flattened diaphragm and no 
infiltrates, unchanged since March 1997.  The assessment was 
chronic lung disease with bronchitis.

In January 1998, the veteran sought treatment at the 
pulmonary clinic with complaints of progressive dyspnea on 
exertion the past eight months.  Pulmonary clinic appointment 
was not scheduled, as there was no treatment to be offered, 
but the veteran was strongly urged to discontinue smoking.

In February 1998, the veteran complained of shortness of 
breath for the last two weeks with productive cough.  On 
examination, he had rapid respiration.  He had wheezes 
throughout his lungs.  Chest x-ray showed diffuse, chronic 
lung disease.

VA and private medical records dated from May 1998 to March 
2001 reflect that the veteran was seen and treated for his 
service-connected respiratory disease.  

As a result of the findings of a VA examination dated in 
September 1998, the RO increased the disability evaluation 
for asbestosis with secondary pulmonary fibrosis and chronic 
obstructive pulmonary disease to 100 percent, effective 
February 2, 1998, the date of the claim.  

Pursuant to the January 2001 remand, a Social Security 
Administration (SSA) disability benefit transmittal sheet was 
provided showing an award dated in June 1992 for chronic 
obstructive pulmonary disease (COPD) and impingement syndrome 
in the right shoulder and supporting medical evidence.  The 
medical evidence includes VA, private, and department of 
corrections medical records dated from 1989 to 1992.  VA 
received the SSA documents in April 2001. 

The veteran maintains that he is entitled a 100 percent 
rating, effective to 1989, 1991 or 1994.  In support thereof, 
the veteran relies on the SSA determination dated in June 
1992 and supporting medical evidence dated from 1982 to 1992.  
However, there is no legal basis for the award of an 
effective date to 1994 or any time before.  As the record 
shows, the veteran first filed his claim for service 
connection for chronic respiratory disability on February 2, 
1994.  In addition, he ultimately received a 60 percent 
disability evaluation granted by the Board in an August 1996 
decision. Thereafter, the RO assigned an effective date of 
February 2, 1994, the date in which the veteran filed the 
claim for service connection.  Reconsideration has not been 
ordered in this case, and the August 1996 Board decision is 
final.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 2002).  

Under the pertinent regulations, the earliest effective date 
that could be assigned for the 100 percent rating for 
asbestosis, with secondary pulmonary fibrosis and secondary 
moderate COPD, on the basis of the claim received on February 
2, 1998, is February 2, 1997, if it could be factually 
determined the entitlement existed at that date.  See 
38 U.S.C.A. § 5110 (b) (2) (West 2002); 38 C.F.R. § 3.400 
(o)(2).  

The record includes medical evidence dating between August 
1996 and February 1998.  No VA medical records reflect an 
intention to seek a higher evaluation.  Pulmonary function 
tests dated October 9, 1996 showed FEV-1 of 49 percent of 
predicted, FEV1/FVC of 93 percent of predicted, and DLCO (SB) 
of 53 percent of predicted.  Even if this were taken as a 
claim for increase, applicable criteria for assignment of 100 
percent evaluation require FEV-1 less than 40 percent of 
predicted value, or a ratio of FEV1/FVC less than 40 percent, 
or DLCO (SB) less than 40 percent predicted, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or, cor pulmonale 
(right heart failure), or, right ventricular hypertrophy, or 
pulmonary hypertension, or episodes of acute respiratory 
failure, or the requirement for outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6604 (2002).  Thus, even if 
the October 1996 record were a claim for increase, it does 
not provide a basis for assigning a 100 percent evaluation at 
that time.

The records dated in the year before the veteran claimed an 
increase show treatment for an eye disorder until September 
1997.  In September, his chest x-rays showed no change from 
the previous March.  Furthermore, no pulmonary function tests 
were ordered.  There is simply no evidence on which to base 
an increase prior to the date of the claim for increase in 
February 1998.

The January 1998 private record merely provides that studies 
were taken of the chest.  Thus, these records do not show or 
suggest that the veteran is entitled to a 100 percent 
disability evaluation.  Thus, there is no medical evidence 
showing that it was factually ascertainable, in the year 
prior to February 2, 1998, that a 100 percent rating is 
warranted for asbestosis, with secondary pulmonary fibrosis 
and secondary moderate COPD.  

A preponderance of the evidence is against the claim, and the 
benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to an effective date earlier than February 2, 
1998, for the award of 100 percent rating for asbestosis, 
with secondary pulmonary fibrosis and secondary moderate 
chronic obstructive pulmonary disease, is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

